Citation Nr: 1519617	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to February 26, 2013, and in excess of 40 percent thereafter for a chronic low back strain.  

2.  Entitlement to a disability rating in excess of 20 percent for post-operative residuals of a left shoulder disability.  

3.  Entitlement to a disability rating in excess of 10 percent for a chronic right foot sprain with degenerative joint disease at the first metatarsophalangeal joint.  

4.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee, with scars, to include the propriety of a reduction from 20 percent to 10 percent effective August 1, 2012.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1993 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In February 2015, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  

In a December 2014 statement, the Veteran sought relief from the provision prohibiting possession of firearms under the Brady Handgun Violence Prevention Act.  This issue has not been fully developed by the Agency of Original Jurisdiction (AOJ) as described in the Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 9, Section B, parts j-q.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of an increased rating for a chronic right foot sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic low back strain was characterized, prior to February 26, 2013, by forward flexion greater than 60 degrees, a combined range of motion greater than 120 degrees, and a lack of incapacitating episodes.  

2.  Effective February 26, 2013, the Veteran's chronic low back is characterized by forward flexion to 30 degrees, without ankylosis or incapacitating episodes.  

3.  The Veteran's post-operative residuals of a left (minor) shoulder disability have not resulted in abduction of the shoulder that is limited to 25 degrees or less, ankylosis, or impairment of the humorous or clavicle or scapula.  

4.  In reducing the Veteran's disability rating for degenerative arthritis of the right knee from 20 to 10 percent before affording him a personal hearing, the RO failed to comply with the procedural requirements for reducing a disability rating.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent prior to February 26, 2013, and in excess of 40 percent thereafter for a chronic low back strain is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2014).  

2.  A disability rating in excess of 20 percent for post-operative residuals of a left shoulder disability is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03 (2014).  

3.  The criteria for restoration of a 20 percent rating for degenerative arthritis of the right knee have been met for the period from August 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of June 2010 and October 2012 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist her in developing her claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in February 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in February 2015.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board also notes the Veteran submitted additional evidence to VA subsequent to the most recent supplemental statement of the case, issued in December 2013.  These additional records were accompanied by a February 2015 waiver of AOJ consideration of this evidence; thus, remand for consideration of this new evidence by the AOJ is not required.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

a. Low back strain

The Veteran seeks a disability rating in excess of 10 percent prior to February 26, 2013, and in excess of 40 percent thereafter for a chronic low back strain.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2014).  

Spinal disabilities may also be evaluated under the criteria for intervertebral disc syndrome (IVDS), if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2014).  

Considering first the period prior to February 26, 2013, the Board finds the preponderance of the evidence for this period to be against a disability rating in excess of 10 percent.  On VA examination in August 2010, the Veteran reported chronic pain of the lumbosacral spine, especially with use.  On objective physical examination, he was without radiation of pain into the lower extremities, and muscle spasm was absent.  Spinal contour was preserved, although tenderness was noted with palpation.  Straight leg raising was negative, and muscle tone was within normal limits.  No sensory deficits were observed and reflexes were 2+ at the knees and ankles bilaterally.  Range of motion testing indicated 100 degrees forward flexion, 28 degrees extension, 28 degrees lateral flexion to the right and 30 degrees to the left, and 30 degrees lateral rotation bilaterally.  No additional limitation of motion was noted to result following repetitive motion.  Additionally, no additional limitation of motion was noted to result due to pain, fatigue, weakness, lack of endurance or incoordination.  The examiner found no evidence of intervertebral disc syndrome (IVDS), and X-rays of the lumbosacral spine were within normal limits.  

During the pendency of this appeal, additional evidence was received regarding this disability.  This evidence included VA and private outpatient treatment records, and medical records associated with the Veteran's claim for Social Security Disability benefits.  This evidence was reviewed by the Board and while these records reflect complaints of pain and limited motion, none of these records demonstrate findings that would warrant a higher rating.  For example, a February 2011 private record included with the Social Security records noted flexion to 75 degrees.    

Thus, based on the above, the evidence of record does not reflect forward flexion of the thoracolumbar spine not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as would warrant the next higher evaluation of 20 percent or more.  The Veteran also did not exhibit additional limitation of motion or functional loss due to such factors as pain, pain on motion, weakness, incoordination, fatigability, or related factors.  See DeLuca, 8 Vet. App.  at 202.  

The Board has also considered whether an increased evaluation could be granted based upon a separate neurological disability related to the lumbar spine.  Examination findings, however, reflected normal strength and sensation of the lower extremities, and the Veteran denied any bowel or bladder involvement.  The VA examiner also indicated the Veteran did not have IVDS or any incapacitating episodes thereof.  Thus, the evidence of record is against a rating greater than 10 percent or higher prior to February 26, 2013, for the Veteran's lumbosacral spine disability.  

Considering next entitlement to a disability rating in excess of 40 percent effective February 26, 2013, the Board also finds an increased rating is not warranted for this period.  On VA examination in February 2013, the Veteran had at least some motion in all planes of motion of the lumbosacral spine, indicating a diagnosis of ankylosis, or the functional equivalent thereof, of the lumbosacral spine was not warranted.  The examiner likewise confirmed that a diagnosis of ankylosis was not warranted at the present time, and the remainder of the competent evidence for this period does not reflect that or any similar finding which would support a disability rating in excess of 40 percent for the strain of the thoracolumbosacral spine.  

The Board has also considered whether an increased evaluation could be granted based upon a separate neurological disability related to the lumbar spine.  February 2013 examination findings, however, reflected normal strength and sensation of the lower extremities, and the examiner indicated there was no evidence of signs or symptoms due to radiculopathy and the Veteran denied any bowel or bladder involvement.  The examiner also indicated the Veteran did not have IVDS or any incapacitating episodes thereof.  Thus, the evidence of record is against a rating greater than 40 percent rating or higher for the Veteran's thoracolumbar spine disability for the period commencing February 26, 2013.  

The Board has also considered entitlement to staged ratings in excess of those awarded herein.  Because, however, the evidence reflects a consistent level of impairment for the periods before and after February 26, 2013, additional staged ratings are not currently warranted.  See Hart, 21 Vet. App. at 505.  Entitlement to an extraschedular evaluation will be considered below.  

b. Left shoulder disability

The Veteran seeks a disability rating in excess of 20 percent for post-operative residuals of a left shoulder disability.  This disability is currently rated under Diagnostic Code 5201, for limitation of motion of the arm.  Under this code, limitation of motion to midway between the side and shoulder level warrants a 20 percent evaluation for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a maximum 30 percent evaluation for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).  Because the medical evidence shows the Veteran to be right-hand dominant, and the left upper extremity is at issue, the criteria for the minor (non-dominant) extremity will be used.  

Also applicable to the shoulder joint is Diagnostic Code 5200, for ankylosis of the scapulohumeral joint.  Diagnostic Code 5200 provides a 20 percent evaluation for favorable ankylosis, where abduction is limited to 60 degrees and the arm can reach the mouth and head.  A 30 percent evaluation is warranted for intermediate ankylosis, between favorable and unfavorable.  The maximum 40 percent evaluation is warranted for unfavorable ankylosis, where abduction is limited to 25 degrees from the side.  A Note to Diagnostic Code 5200 states that ankylosis of the shoulder joint means that the scapula and humerus move as one piece.  

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.  

On VA examination in August 2010, the Veteran reported weakness, pain, limitation of motion, and giving way of the left shoulder.  On physical examination, the Veteran had instability, limitation of motion, weakness, tenderness, and guarding of the left shoulder.  Range of motion testing indicated 85 degrees of flexion, 80 degrees abduction, 80 degrees external rotation, and 90 degrees of internal rotation.  No additional limitation of motion was noted to result following repetitive motion.  Additionally, no additional limitation of motion was noted to result due to such factors as pain, fatigue, weakness, lack of endurance or incoordination.  Reflexes were 2+ in the left upper extremity and no sensory deficits were present.  A surgical scar was present on the anterior aspect of the left shoulder.  This scar was 9cm by 1cm and was well-healed, without skin breakdown, underlying tissue damage, keloid formation, edema, or inflammation.  X-rays of the left shoulder revealed degenerative changes but were otherwise within normal limits.  

On VA examination in February 2013, the Veteran again reported pain on use of his left upper extremity.  Range of motion testing indicated 70 degrees of flexion, with pain reported at 60 degrees and 100 degrees abduction, with pain at 90 degrees.  Following repetitive motion, flexion was to 80 degrees and abduction was to 90 degrees.  Muscle strength was 4/5 in the left upper extremity, and no impairment of the acromioclavicular joint was observed.  

The Veteran has also received VA and private outpatient treatment during the pendency of this appeal, and medical records associated with the Veteran's claim for Social Security Disability benefits were also received.  This evidence was reviewed by the Board and found to contain clinical findings similar to those noted on VA examination.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 20 percent for the left shoulder disability.  Neither the August 2010 nor the February 2013 VA examination reports reflect abduction of the left upper extremity limited to 25 degrees from the Veteran's side, as would warrant the next higher evaluation of 30 percent.  Additionally, no examiner has suggested the Veteran has the functional equivalent thereof.  Therefore, an increased rating of 30 percent under Diagnostic Code 5201 must be denied.  

The Board has also considered other criteria for shoulder injuries.  Evaluation of the Veteran's left shoulder disability under other diagnostic criteria is not warranted, however, as he has not demonstrated ankylosis of the shoulder joint or impairment of the humerus, as would warrant a rating in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-03.  The evidence of record also indicates the Veteran also did not exhibit pain, weakness, incoordination, or fatigue with repetitive range of motion of left shoulder.  Thus, a higher rating based on such factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  Finally, as the Veteran has not displayed a level of impairment in excess of that already demonstrated by his current rating, a staged rating is not warranted.  See Hart, 21 Vet. App. at 505.  

In reviewing the claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for the surgical scar of the left shoulder.  According to the 2010 VA examination report, the surgical scar of the left shoulder was not painful, unstable or greater than 39 cms square in size. No additional limitation of motion or other impairment was attributed by the examiner to this scar.  Thus, a separate compensable rating is not warranted at the present time.  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 20 percent for post-operative residuals of a left shoulder disability.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Entitlement to an extraschedular rating will be considered below.  

c. Degenerative arthritis of the right knee

The Veteran seeks an increased rating for his degenerative arthritis of the right knee, with scars.  For this disability, the Veteran has been awarded a disability rating of 20 percent prior to August 1, 2012 and 10 percent thereafter.  Most recently, the Veteran's right knee disability has been rated under Diagnostic Code 5259, for symptomatic removal of semilunar cartilage.  The Board is not bound to this Diagnostic Code, however, and may evaluate the Veteran's disability under other analogous Diagnostic Codes pertinent to the disability on appeal.  See 38 C.F.R. § 4.20.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  

In adjudicating the present claim, the Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which interprets that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 9-98.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).  

On VA examination in August 2010, the Veteran reported pain, tenderness, and limitation of motion of the right knee.  On physical examination, the right knee was tender, but was otherwise without edema, redness, instability, effusion, weakness, or deformity.  Range of motion testing indicated flexion to 110 degrees and extension to 0 degrees.  No additional limitation of motion was noted with repetitive motion, or due to such factors as pain, fatigability, weakness, lack of endurance, or incoordination.  Stability tests for all ligaments were within normal limits.  A surgical scar was present on the anterior superior lateral aspect of the right knee.  This scar was 1cm by .1cm and was well-healed, without skin breakdown, underlying tissue damage, keloid formation, edema, or inflammation.  X-rays of the right knee indicated mild degenerative changes and bipartite patella, but were otherwise within normal limits.  

The Veteran was next afforded a VA examination of the right knee in February 2013.  The Veteran again reported right knee pain and tenderness, with occasional flare-ups which required him to use a cane or rest.  On objective evaluation, the Veteran had tenderness and pain to palpation of the right knee.  He had flexion of the right knee to 120 degrees and extension to 0 degrees.  No evidence of painful motion was observed by the examiner.  With repetitive motion, flexion was reduced to 110 degrees, but extension remained at 0 degrees.  No additional limitation of motion was noted due to such factors as pain, fatigability, weakness, lack of endurance, or incoordination, although the examiner did note some functional loss or impairment due to these factors.  Muscle strength was 4/5 in the right knee compared to 5/5 on the left.  The right knee was without anterior, posterior, or medial-lateral instability.  The knee was also without patellar subluxation or dislocation.  No meniscal conditions were observed by the examiner.  Occasional use of a brace and crutch were reported.  

As an initial matter, the Board must consider the propriety of the May 2012 disability rating reduction from 20 percent to 10 percent for degenerative arthritis of the right knee, as this matter is inextricably intertwined with the Veteran's increased rating claim which has already been perfected for appellate review.  Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Among the procedural requirements which must be met by VA prior to a rating reduction is the need to afford the appellant, if requested, a predetermination hearing before VA personnel.  If such a request is received within 30 days of notice of the proposed reduction, payment at the current rate will continue until a final determination is made concerning the proposed action.  38 C.F.R. § 3.105(i).  

In the present case, the Veteran was sent an April 2011 letter advising him of VA's proposal to reduce from 20 percent to 10 percent the disability rating for degenerative arthritis of the right knee.  He was also informed he had 30 days from receipt of this notice to request a personal hearing in order to preserve compensation payments at the current rate.  Thereafter, the Veteran filed an April 2011 VA Form 9 in which he requested a personal hearing before a Veterans Law Judge.  In a subsequent September 2011 letter from the Veteran's representative, a private attorney, a personal hearing was again requested on the matter of the proposed rating reduction.  

Despite, however, the Veteran's pending hearing request, first received within 30 days of receipt of notification of the proposed reduction, the RO reduced his disability rating in May 2012, effective August 1, 2012.  This action was taken prior to the Veteran being afforded his requested hearing, in violation of 38 C.F.R. § 3.105(i).  Thus, due to this procedural defect, the Board must find the May 2012 reduction to be void ab initio, and restoration of the Veteran's 20 percent disability rating for degenerative arthritis of the right knee is granted effective August 1, 2012.  

The Board must next consider entitlement to a disability rating in excess of 20 percent during the pendency of this appeal.  Upon consideration of the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 20 percent for the Veteran's degenerative arthritis of the right knee.  Considering first a disability evaluation for limitation of motion of the knee, an increased evaluation based upon limitation of flexion or extension is not warranted.  The pertinent evidence concerning the severity of the right knee shows that this disability is not manifested by flexion limited to 15 degrees, as would warrant a higher 30 percent evaluation based upon limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Rather, range of motion testing showed that, at its worst, the right knee had flexion greater than 60 degrees, according to the August 2010 and February 2013 VA examination reports, as well as the private and VA outpatient treatment records.  Additionally, the evidence does not indicate any additional limitation of flexion to a compensable degree due to pain of the knee.  See DeLuca, 8 Vet. App. at 202.  

The Board has also considered whether a separate disability rating was warranted under Diagnostic Code 5261, for limitation of extension.  According to the evidence of record, both lay and medical, however, the right knee has not demonstrated extension limited to 10 degrees, as required for a compensable evaluation.  Even factoring in pain, the Veteran's extension on VA examinations in August 2010 and February 2013 for the right knee exceeded the 10 degrees required for a compensable evaluation.  Likewise, neither the private nor VA outpatient treatment records reflect extension limited to 10 degrees or greater, and the knee has not exhibited limitation of extension to a compensable degree due to pain.  Id.  

Overall, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted additional functional loss from repetition to a degree which would result in a disability rating in excess of 20 percent.  Without any evidence of functional loss, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca, 8 Vet. App. at 202 (1995); Mitchell, 25 Vet. App. at 32. 

As noted above, separate evaluations may be warranted for instability or subluxation of the knee joint.  In this regard, the Veteran has consistently complained of pain and weakness of the knee throughout the appeal period.  The Veteran is competent to describe such symptoms, and the Board finds his assertions to be credible, as his description of symptoms has been consistent throughout the pendency of this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Considering the record as a whole, however, the Board finds the preponderance of the evidence, both lay and medical, to be against compensable ratings for instability or subluxation of either knee.  On VA examinations in August 2010 and February 2013, the right knee was negative for instability or patellar or meniscal abnormality.  On both examinations, the right knee was stable, and no impairment of any ligaments was noted.  Thus, a separate compensable 10 percent evaluation under Diagnostic Code 5257 for lateral instability or recurrent subluxation of the right knee joint is not warranted at this time, as the preponderance of the evidence is against a finding of slight instability.  

The Board also considered whether compensable evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a compensable rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings are appropriate.  In the present case, the Board finds the symptoms have been relatively constant throughout the appeal period, and as such, staged ratings are not appropriate.  In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 20 percent for the Veteran's degenerative arthritis of the right knee.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In reviewing the claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for the surgical scar of the right knee.  According to the VA examination reports, however, the surgical scar of the right knee was not painful, unstable or greater than 39 cms square in size. No additional limitation of motion or other impairment was attributed by the examiner to this scar.  Thus, a separate compensable rating is not warranted at the present time.  

In conclusion, restoration of a 20 percent disability rating for the Veteran's service-connected right knee disability, effective August 1, 2012, is warranted.  The preponderance of the evidence is otherwise against a disability rating in excess of 20 percent for degenerative arthritis of the right knee.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Entitlement to an extraschedular rating will be considered below.  

III.  Extraschedular Consideration

The Board has also considered extraschedular evaluations, and in doing so, notes that the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective June 28, 2012, in the present case.  Nevertheless, entitlement to extraschedular evaluations prior to that date must be considered by VA.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 5235-43.  The symptomatology and impairment caused by the Veteran's disabilities of the right knee, left shoulder, and lumbosacral spine are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as pain and limitation of motion of the thoracolumbar spine, right knee, and left shoulder, and the applicable rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that these service-connected disabilities do not prevent all forms of employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

A disability rating in excess of 10 percent prior to February 26, 2013, and in excess of 40 percent thereafter for a chronic low back strain is denied.  

A disability rating in excess of 20 percent for post-operative residuals of a left shoulder disability is denied.  

Restoration of a 20 percent disability rating, effective August 1, 2012, for degenerative arthritis of the right knee is granted.  

A disability rating in excess of 20 percent for degenerative arthritis of the right knee is denied.  


REMAND

The Veteran seeks a disability rating in excess of 10 percent for a chronic right foot sprain.  In the Veteran's February 2015 hearing testimony, he asserts a worsening of the impairment resulting from his right foot disability.  The Veteran was most recently afforded a VA examination of this disorder in August 2010, nearly five years ago.  As the Veteran is competent to report such observable symptomatology as pain and limitation of motion, his contentions are sufficient to invoke VA's duty to provide a new VA examination.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current level of severity of the service-connected right foot disability.  The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  The examination must include range of motion testing, as well as whether additional limitation of motion results from pain, pain on use, weakness, incoordination, fatigability, or related factors.  The examiner must also indicate any other impairment resulting from the Veteran's right foot disability.  Any resulting neurological impairment must also be noted.  A complete rationale must accompany all medical opinions presented.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


